Edmonds, J.
Under the 47th section of the article of the revised statutes which relates to uses and trusts, (1 R. S. 727,) the cestui que trust, being entitled to the actual possession of the land, and to the receipt of the rents and profits, he is to be deemed to have a legal estate therein, of the same quality and duration as his beneficial interest. It would, therefore, be improper for the court to interfere and grant this petition. For aught that appears, this trust may have been created for the purpose of enabling an alien to hold real estate, contrary to our statute.
Motion denied.